Wedell, J.
(concurring specially): I concur in syllabus paragraph 2, and in the corresponding portion of the opinion. I desire to emphasize the fact that the stipulation expressly conceded — “that since April 1, 1934, all of said road which is served and benefited by said drain and floodgate has been and now is under the jurisdiction and supervision and has been maintained by the defendant, the state highway commission.”
I also concur in that portion of the opinion which states that the question of the county’s liability was definitely and conclusively set at rest when the case was here before, that the litigants and the trial court were bound by that judgment and that the question of the city’s liability is the only issue which properly can be presented in the instant appeal. That being true, only one issue remains and that is the issue of the city’s liability. There is, therefore, no occasion for that portion of the instant opinion which again reviews the question of the county’s liability, ■ and especially is there no occasion, under the circumstances, for syllabus paragraph 1, which discloses that we have again reviewed the question of the county’s liability and that we adhere to our former decision.
The finality of the former judgment of course embraces every issue, insofar as the instant action is concerned, which might have been raised on the question of the county’s liability. The constitutional issue is no exception. It is elementary that plaintiff was required to assert all grounds on which it believed the county to be liable when the question of the county’s liability was expressly an issue in the first hearing. The constitutional issue was not raised on the first trial nor on appeal to this court. Our former opinion specifically called attention to the fact such constitutional issue was not raised. We said:
“The drainage district does not contend a state is without power or authority to transfer the liability from one governmental unit, to another governmental unit when the latter is compelled to assume the liabilities of the former, takes possession and control of the funds of the former and supersedes its governmental functions.” (Verdigris River Drainage Dist. v. City of Coffeyville, 149 Kan. 191, 197, 86 P. 2d 592.)
Plaintiff thereafter raised the constitutional issue in its petition for rehearing. This court did not ignore the contention. We noted *773the contention, although the issue was not properly before us, and denied the petition for rehearing. The judgment relieving the county of liability became final. No judgment could thereafter be rendered against the county in the action between the same parties concerning the same subject matter on any ground, whether previously raised or not. The result is the constitutional question, regardless of its merit or lack of merit, simply is not here. Anything said upon that subject, i-egardless of how easily the subject might be disposed of, would not settle that issue.
Thiele, J., concurs.